DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Invention l corresponding to claims 1-10 in the reply filed on 4/12/22 is acknowledged.  The traversal is on the ground(s) that the inventions are not patentably distinct and there would not be a serious search burden placed on the examiner.   This is not found persuasive because a comparison of independent claims 1 and 11 explicitly recites distinct claimed limitations, as previously set forth in the restriction mailed 2/24/22, therefore a search burden exist. 

The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
3.	Claims 3 and 10 are objected to because of the following informalities:  
A) Applicant recites “of the of the free end of the collet” in claim 3 line 3. It appears as if this should be corrected to recite “of a free end of the collet”. 

B) Applicant recites “which slots” in claim 10 line 1. It appears as if applicant may have intended to recite “with slots”. 


Appropriate correction is required.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 2-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         A) Applicant recites “the arms are not stressed” in claim 2.  The recited limitation is indefinite because it appears as if the apparatus is subject to at least normal stresses/forces within an environment. The level of being “not stressed” is unclear and indefinite. 
        B) Claims 2-10 are rejected as a result of being dependent on a rejected claim. 



Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pilling et al. (US 6,049,960). 

8.	Regarding to Claim 1, Pilling et al. discloses a method of positioning a component (component 8, as can be seen from Figure 1 in Pilling et al.) on a cable (cable, as described in column 6 lines 3-24 and can be seen from Figure 1b in Pilling et al.), the method comprising: moving a collet (a step of moving collar 1 into component 8, as can be seen from Figure 1-2 in Pilling) into position within the component (8) [as can be seen from Figure 1b in Pilling]; engaging (step of the collar being engaged with the component, as can be seen from Figure 1b in Pilling et al.) the component (8) with the collet [as can be seen from Figure 1b in Pilling et al.]; moving the collet (1) with the component (8) positioned thereon into alignment with an end of the cable [as described in column 6 lines 27-33 and can be seen from Figure 1b in Pilling et al.]; securing the collet (1) to the end of the cable [as described in column 6 lines 27-33 and can be seen from Figure 1b in Pilling et al.]; moving the component (8) from the collet (1) to the cable [as described in column 6 lines 32-48 and can be seen from Figure 1b in Pilling et al.]; removing the collet (1) from the end of the cable [as described in column 6 lines 53-56 in Pilling et al.].


9.	Claim(s) 1-2 are rejected, as best understood in view of the above 112 rejection, under 35 U.S.C. 102(a)(1) as being anticipated by Seraj (US 2014/0208591).  

10.	Regarding to Claim 1, Seraj discloses a method of positioning a component (cover sleeve 70) on a cable (cable 40), the method comprising: moving a collet (a step of moving tool 100  into  cover sleeve 70, as can be seen from Figure 1-2 in Pilling) into position within the component (70) [as can be seen from Figure 6 in Seraj]; engaging (step of the cover sleeve 70 being engaged with the tool 100, as can be seen from Figure 6 in Seraj) the component (70) with the collet (100) [as can be seen from Figure 6 in Seraj]; moving the collet (100) with the component (70) positioned thereon into alignment with an end of the cable [as can be seen from Figures 6-8 in Seraj]; securing the collet (100) to the end of the cable [as can be seen from Figure 6-8 in Seraj]; moving the component (70) from the collet (100) to the cable [as described in paragraph 0051-0052 and can be seen from Figure 10-11 in Seraj]; removing the collet (100) from the end of the cable [as described in paragraph 0053 in Seraj].

11.	 Regarding to Claim 2, Seraj discloses the method as recited in claim 1, wherein the collet (100) has arms (strands 152) which are moved from a closed position [Figure 6 in Seraj], in which the arms are not stressed [as can be seen from Figure 6 in Seraj], as the collet (100) is positioned on the component (70) to an expanded position [Figure 7], in which the arms are stressed (folding, pushing, or pushing away of strand, as described in paragraph 0048 in Seraj), as the collet (100) engages the component (70) [as can be seen from Figure 7 in Seraj].

Allowable Subject Matter
12.	Claims 3-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 3, the prior art fails to disclose having the step of moving a camming tool provided inside an opening of the collet to cause the arms to move to the expanded position wherein an outer diameter of a free end of the collet is expanded to be greater than an inner diameter of the component, in combination with all other claimed limitations. 

Claims 4-10 are allowable, but rejected under 112, as a result of being dependent on claim 3. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726